   
110th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
July 22, 2008 
 AMENDMENT:  
 That the bill from the Senate (S. 294) entitled An Act to reauthorize Amtrak, and for other purposes, do pass with the following 
Strike out all after the enacting clause and insert:


1.Short titleThis Act may be cited as the Passenger Rail Investment and Improvement Act of 2008.
2.Amendment of title 49, United States CodeExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision of law, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
3.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Amendment of title 49, United States Code.
Sec. 3. Table of contents.
Title I—Authorizations
Sec. 101. Authorization for Amtrak capital and operating expenses and State capital grants.
Sec. 102. Repayment of long-term debt and capital leases.
Sec. 103. Other authorizations.
Sec. 104. Tunnel project.
Sec. 105. Compliance with Immigration and Nationality Act.
Sec. 106. Authorization for capital and preventive maintenance projects for Washington Metropolitan Area Transit Authority.
Title II—Amtrak Reform and Operational Improvements
Sec. 201. National railroad passenger transportation system defined.
Sec. 202. Amtrak Board of Directors.
Sec. 203. Establishment of improved financial accounting system.
Sec. 204. Development of 5-year financial plan.
Sec. 205. Establishment of grant process.
Sec. 206. State-supported routes.
Sec. 207. Metrics and standards.
Sec. 208. Northeast Corridor state-of-good-repair plan.
Sec. 209. Northeast Corridor infrastructure and operations improvements.
Sec. 210. Restructuring long-term debt and capital leases.
Sec. 211. Study of compliance requirements at existing intercity rail stations.
Sec. 212. Oversight of Amtrak’s compliance with accessibility requirements.
Sec. 213. Access to Amtrak equipment and services.
Sec. 214. General Amtrak provisions.
Sec. 215. Amtrak management accountability.
Sec. 216. Passenger rail study.
Sec. 217. Congestion grants.
Sec. 218. Plan for restoration of service.
Sec. 219. Locomotive biofuel study.
Sec. 220. Study of the use of biobased lubricants.
Sec. 221. Applicability of Buy American Act.
Sec. 222. Intercity passenger rail service performance.
Sec. 223. Amtrak Inspector General utilization study.
Sec. 224. Amtrak service preference study.
Sec. 225. Historic preservation and railroad safety.
Sec. 226. Commuter rail expansion.
Sec. 227. Service evaluation.
Title III—Intercity Passenger Rail Policy
Sec. 301. Capital assistance for intercity passenger rail service; State rail plans.
Sec. 302. State rail plans.
Sec. 303. Next generation corridor train equipment pool.
Sec. 304. Rail cooperative research program.
Sec. 305. Passenger rail system comparison study.
Title IV—Commuter Rail Transit Enhancement
Sec. 401. Commuter rail transit enhancement.
Sec. 402. Routing efficiency discussions with Amtrak.
Title V—High-Speed Rail
Sec. 501. High-speed rail corridor program.
Sec. 502. Additional high-speed projects.
Sec. 503. High-speed rail study.
Sec. 504. Grant conditions.
IAuthorizations
101.Authorization for Amtrak capital and operating expenses and State capital grants
(a)Operating grantsThere are authorized to be appropriated to the Secretary of Transportation for the use of Amtrak for operating costs the following amounts:
(1)For fiscal year 2009, $525,000,000.
(2)For fiscal year 2010, $600,000,000.
(3)For fiscal year 2011, $614,000,000.
(4)For fiscal year 2012, $638,000,000.
(5)For fiscal year 2013, $654,000,000.
(b)Inspector generalOut of the amounts authorized under subsection (a), there are authorized to be appropriated to the Secretary of Transportation for the Office of the Inspector General of Amtrak the following amounts:
(1)For fiscal year 2009, $20,368,900.
(2)For fiscal year 2010, $22,586,000.
(3)For fiscal year 2011, $24,337,000.
(4)For fiscal year 2012, $26,236,000.
(5)For fiscal year 2013, $28,287,000.
(c)Accessibility Improvements and Barrier Removal for People With DisabilitiesThere are authorized to be appropriated to the Secretary of Transportation for the use of Amtrak to improve the accessibility of facilities, including rail platforms, and services the following amounts:
(1)For fiscal year 2009, $68,500,000.
(2)For fiscal year 2010, $240,000,000.
(3)For fiscal year 2011, $240,000,000.
(4)For fiscal year 2012, $240,000,000.
(5)For fiscal year 2013, $240,000,000.
(d)Capital grantsThere are authorized to be appropriated to the Secretary of Transportation for the use of Amtrak for capital projects (as defined in subparagraphs (A) and (B) of section 24401(2) of title 49, United States Code) to bring the Northeast Corridor (as defined in section 24102(a)) to a state-of-good-repair, for capital expenses of the national rail passenger transportation system, and for purposes of making capital grants under section 24402 of that title to States, the following amounts:
(1)For fiscal year 2009, $1,202,000,000.
(2)For fiscal year 2010, $1,321,000,000.
(3)For fiscal year 2011, $1,321,000,000.
(4)For fiscal year 2012, $1,427,000,000.
(5)For fiscal year 2013, $1,427,000,000.
(e)Amounts for state grantsOut of the amounts authorized under subsection (d), the following percentage shall be available each fiscal year for capital grants to States under section 24402 of title 49, United States Code, to be administered by the Secretary of Transportation:
(1)41.60 percent for fiscal year 2009.
(2)38 percent for fiscal year 2010.
(3)38 percent for fiscal year 2011.
(4)35 percent for fiscal year 2012.
(5)35 percent for fiscal year 2013.
(f)Project management oversightThe Secretary may withhold up to ½ of 1 percent of amounts appropriated pursuant to subsection (d) for the costs of project management oversight of capital projects carried out by Amtrak.
102.Repayment of long-term debt and capital leases
(a)Amtrak principal and interest payments
(1)Principal and interest on debt serviceThere are authorized to be appropriated to the Secretary of Transportation for the use of Amtrak for retirement of principal and payment of interest on loans for capital equipment, or capital leases, not more than the following amounts:
(A)For fiscal year 2009, $345,000,000.
(B)For fiscal year 2010, $345,000,000.
(C)For fiscal year 2011, $345,000,000.
(D)For fiscal year 2012, $345,000,000.
(E)For fiscal year 2013, $345,000,000.
(2)Early buyout optionThere are authorized to be appropriated to the Secretary of Transportation such sums as may be necessary for the use of Amtrak for the payment of costs associated with early buyout options if the exercise of those options is determined to be advantageous to Amtrak.
(3)Legal effect of payments under this sectionThe payment of principal and interest on secured debt, with the proceeds of grants authorized by this section shall not—
(A)modify the extent or nature of any indebtedness of the National Railroad Passenger Corporation to the United States in existence of the date of enactment of this Act;
(B)change the private nature of Amtrak’s or its successors’ liabilities; or
(C)imply any Federal guarantee or commitment to amortize Amtrak’s outstanding indebtedness.
103.Other authorizationsThere are authorized to be appropriated to the Secretary of Transportation—
(1)$5,000,000 for each of fiscal years 2009 through 2013 to carry out the rail cooperative research program under section 24910 of title 49, United States Code; and
(2)$5,000,000 for fiscal year 2009, to remain available until expended, for grants to Amtrak and States participating in the Next Generation Corridor Train Equipment Pool Committee established under section 303 of this Act for the purpose of designing, developing specifications for, and initiating the procurement of an initial order of 1 or more types of standardized next-generation corridor train equipment and establishing a jointly owned corporation to manage that equipment.
104.Tunnel project
(a)New tunnel alignment and environmental reviewNot later than September 30, 2013, the Federal Railroad Administration, working with Amtrak, the City of Baltimore, State of Maryland, and rail operators described in subsection (b), shall—
(1)approve a new rail tunnel alignment in Baltimore that will permit an increase in train speed and service reliability; and
(2)ensure completion of the related environmental review process.
(b)Affected rail operatorsRail operators other than Amtrak may participate in activities described in subsection (a) to the extent that they can demonstrate the intention and ability to contribute to the construction of the new tunnel.
(c)Authorization of appropriationsThere are authorized to be appropriated to the Federal Railroad Administration for carrying out this section $60,000,000 for the period encompassing fiscal years 2009 through 2013.
105.Compliance with Immigration and Nationality ActNotwithstanding any other provision of this Act, none of the funds authorized by this Act may be used to employ workers in violation of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a). 
106.Authorization for CAPITAL AND PREVENTIVE MAINTENANCE PROJECTS for Washington Metropolitan Area Transit Authority
(a)Authorization
(1)In generalSubject to the succeeding provisions of this section, the Secretary of Transportation is authorized to make grants to the Transit Authority, in addition to the contributions authorized under sections 3, 14, and 17 of the National Capital Transportation Act of 1969 (sec. 9–1101.01 et seq., D.C. Official Code), for the purpose of financing in part the capital and preventive maintenance projects included in the Capital Improvement Program approved by the Board of Directors of the Transit Authority.
(2)DefinitionsIn this section—
(A)the term Transit Authority means the Washington Metropolitan Area Transit Authority established under Article III of the Compact; and
(B)the term Compact means the Washington Metropolitan Area Transit Authority Compact (80 Stat. 1324; Public Law 89–774). 
(b)Use of FundsThe Federal grants made pursuant to the authorization under this section shall be subject to the following limitations and conditions:
(1)The work for which such Federal grants are authorized shall be subject to the provisions of the Compact (consistent with the amendments to the Compact described in subsection (d)).
(2)Each such Federal grant shall be for 50 percent of the net project cost of the project involved, and shall be provided in cash from sources other than Federal funds or revenues from the operation of public mass transportation systems. Consistent with the terms of the amendment to the Compact described in subsection (d)(1), any funds so provided shall be solely from undistributed cash surpluses, replacement or depreciation funds or reserves available in cash, or new capital.
(3)Such Federal grants may be used only for the maintenance and upkeep of the systems of the Transit Authority as of the date of the enactment of this Act and may not be used to increase the mileage of the rail system.
(c)Applicability of Requirements For Mass Transportation Capital Projects Receiving Funds Under Federal Transportation LawExcept as specifically provided in this section, the use of any amounts appropriated pursuant to the authorization under this section shall be subject to the requirements applicable to capital projects for which funds are provided under chapter 53 of title 49, United States Code, except to the extent that the Secretary of Transportation determines that the requirements are inconsistent with the purposes of this section.
(d)Amendments to CompactNo amounts may be provided to the Transit Authority pursuant to the authorization under this section until the Transit Authority notifies the Secretary of Transportation that each of the following amendments to the Compact (and any further amendments which may be required to implement such amendments) have taken effect:
(1)
(A)An amendment requiring that all payments by the local signatory governments for the Transit Authority for the purpose of matching any Federal funds appropriated in any given year authorized under subsection (a) for the cost of operating and maintaining the adopted regional system are made from amounts derived from dedicated funding sources.
(B)For purposes of this paragraph, the term dedicated funding source means any source of funding which is earmarked or required under State or local law to be used to match Federal appropriations authorized under this Act for payments to the Transit Authority.
(2)An amendment establishing an Office of the Inspector General of the Transit Authority.
(3)An amendment expanding the Board of Directors of the Transit Authority to include 4 additional Directors appointed by the Administrator of General Services, of whom 2 shall be nonvoting and 2 shall be voting, and requiring one of the voting members so appointed to be a regular passenger and customer of the bus or rail service of the Transit Authority.
(e)Access to Wireless Service in Metrorail System
(1)Requiring Transit Authority to provide access to serviceNo amounts may be provided to the Transit Authority pursuant to the authorization under this section unless the Transit Authority ensures that customers of the rail service of the Transit Authority have access within the rail system to services provided by any licensed wireless provider that notifies the Transit Authority (in accordance with such procedures as the Transit Authority may adopt) of its intent to offer service to the public, in accordance with the following timetable:
(A)Not later than 1 year after the date of the enactment of this Act, in the 20 underground rail station platforms with the highest volume of passenger traffic.
(B)Not later than 4 years after such date, throughout the rail system.
(2)Access of wireless providers to system for upgrades and maintenanceNo amounts may be provided to the Transit Authority pursuant to the authorization under this section unless the Transit Authority ensures that each licensed wireless provider who provides service to the public within the rail system pursuant to paragraph (1) has access to the system on an ongoing basis (subject to such restrictions as the Transit Authority may impose to ensure that such access will not unduly impact rail operations or threaten the safety of customers or employees of the rail system) to carry out emergency repairs, routine maintenance, and upgrades to the service.
(3)Permitting reasonable and customary chargesNothing in this subsection may be construed to prohibit the Transit Authority from requiring a licensed wireless provider to pay reasonable and customary charges for access granted under this subsection.
(4)ReportsNot later than 1 year after the date of the enactment of this Act, and each of the 3 years thereafter, the Transit Authority shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this subsection.
(5)DefinitionIn this subsection, the term licensed wireless provider means any provider of wireless services who is operating pursuant to a Federal license to offer such services to the public for profit.
(f)AmountThere are authorized to be appropriated to the Secretary of Transportation for grants under this section an aggregate amount not to exceed $1,500,000,000 to be available in increments over 10 fiscal years beginning in fiscal year 2009, or until expended.
(g)AvailabilityAmounts appropriated pursuant to the authorization under this section shall remain available until expended.
IIAmtrak Reform and Operational Improvements
201.National railroad passenger transportation system defined
(a)In generalSection 24102 is amended—
(1)by striking paragraph (2);
(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and
(3)by inserting after paragraph (4) as so redesignated the following:

(5)national rail passenger transportation system means—
(A)the segment of the Northeast Corridor between Boston, Massachusetts and Washington, DC;
(B)rail corridors that have been designated by the Secretary of Transportation as high-speed corridors (other than corridors described in subparagraph (A)), but only after they have been improved to permit operation of high-speed service;
(C)long distance routes of more than 750 miles between endpoints operated by Amtrak as of the date of enactment of the Passenger Rail Investment and Improvement Act of 2008; and
(D)short-distance corridors, or routes of not more than 750 miles between endpoints, operated by—
(i)Amtrak; or
(ii)another rail carrier that receives funds under chapter 244..
(b)Amtrak routes with state funding
(1)In generalChapter 247 is amended by inserting after section 24701 the following:

24702.Transportation requested by States, authorities, and other persons
(a)Contracts for transportationAmtrak may enter into a contract with a State, a regional or local authority, or another person for Amtrak to operate an intercity rail service or route not included in the national rail passenger transportation system upon such terms as the parties thereto may agree.
(b)DiscontinuanceUpon termination of a contract entered into under this section, or the cessation of financial support under such a contract by either party, Amtrak may discontinue such service or route, notwithstanding any other provision of law..
(2)Conforming amendmentThe chapter analysis for chapter 247 is amended by inserting after the item relating to section 24701 the following:


24702. Transportation requested by States, authorities, and other persons..
(c)Amtrak To continue To provide non-high-speed servicesNothing in this Act is intended to preclude Amtrak from restoring, improving, or developing non-high-speed intercity passenger rail service.
(d)Applicability of Section 24706Section 24706 is amended by adding at the end the following:

(c)ApplicabilityThis section applies to all service over routes provided by Amtrak, notwithstanding any provision of section 24701 of this title or any other provision of this title except section 24702(b)..
202.Amtrak Board of Directors
(a)In generalSection 24302 is amended to read as follows:

24302.Board of Directors
(a)Composition and Terms
(1)The Board of Directors of Amtrak is composed of the following 10 directors, each of whom must be a citizen of the United States:
(A)The Secretary of Transportation.
(B)The President of Amtrak, who shall serve ex officio, as a non-voting member.
(C)Eight individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with general business and financial experience, experience or qualifications in transportation, freight and passenger rail transportation, travel, hospitality, cruise line, and passenger air transportation businesses, or representatives of employees or users of passenger rail transportation or a State government.
(2)In selecting individuals described in paragraph (1) for nominations for appointments to the Board, the President shall consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate and try to provide adequate and balanced representation of the major geographic regions of the United States served by Amtrak.
(3)An individual appointed under paragraph (1)(C) of this subsection serves for 5 years or until the individual’s successor is appointed and qualified. Not more than 5 individuals appointed under paragraph (1)(C) may be members of the same political party.
(4)The Board shall elect a chairman and a vice chairman from among its membership. The vice chairman shall serve as chairman in the absence of the chairman.
(5)The Secretary may be represented at board meetings by the Secretary’s designee.
(b)Pay and expensesEach director not employed by the United States Government is entitled to $300 a day when performing Board duties. Each Director is entitled to reimbursement for necessary travel, reasonable secretarial and professional staff support, and subsistence expenses incurred in attending Board meetings.
(c)VacanciesA vacancy on the Board is filled in the same way as the original selection, except that an individual appointed by the President of the United States under subsection (a)(1)(C) of this section to fill a vacancy occurring before the end of the term for which the predecessor of that individual was appointed is appointed for the remainder of that term. A vacancy required to be filled by appointment under subsection (a)(1)(C) must be filled not later than 120 days after the vacancy occurs.
(d)QuorumA majority of the members serving shall constitute a quorum for doing business.
(e)BylawsThe Board may adopt and amend bylaws governing the operation of Amtrak. The bylaws shall be consistent with this part and the articles of incorporation..
(b)Effective date for directors’ provisionThe amendment made by subsection (a) shall take effect 6 months after the date of enactment of this Act. The members of the Amtrak Board serving on the date of enactment of this Act may continue to serve for the remainder of the term to which they were appointed.
203.Establishment of improved financial accounting system
(a)In generalThe Amtrak Board of Directors—
(1)may employ an independent financial consultant with experience in railroad accounting to assist Amtrak in improving Amtrak’s financial accounting and reporting system and practices;
(2)shall implement a modern financial accounting and reporting system not later than 1 year after the date of enactment of this Act; and
(3)shall, not later than 90 days after the end of each fiscal year through fiscal year 2013—
(A)submit to Congress a comprehensive report that allocates all of Amtrak’s revenues and costs to each of its routes, each of its lines of business, and each major activity within each route and line of business activity, including—
(i)train operations;
(ii)equipment maintenance;
(iii)food service;
(iv)sleeping cars;
(v)ticketing; and
(vi)reservations;
(B)include the report described in subparagraph (A) in Amtrak’s annual report; and
(C)post such report on Amtrak’s website.
(b)Verification of system; reportThe Inspector General of the Department of Transportation shall review the accounting system designed and implemented under subsection (a) to ensure that it accomplishes the purposes for which it is intended. The Inspector General shall report his findings and conclusions, together with any recommendations, to the House of Representatives Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation.
(c)Categorization of Revenues and Expenses
(1)In generalIn carrying out subsection (a), the Amtrak Board of Directors shall separately categorize routes, assigned revenues, and attributable expenses by type of service, including long distance routes, State-sponsored routes, commuter contract routes, and Northeast Corridor routes.
(2)Northeast corridorAmtrak revenues generated by freight and commuter railroads operating on the Northeast Corridor shall be separately listed to include the charges per car mile assessed by Amtrak to other freight and commuter railroad entities.
(3)Fixed overhead expensesFixed overhead expenses that are not directly assigned or attributed to any route (or group of routes) shall be listed separately by line item and expense category.
204.Development of 5-year financial plan
(a)Development of 5-Year Financial PlanThe Amtrak Board of Directors shall submit an annual budget and business plan for Amtrak, and a 5-year financial plan for the fiscal year to which that budget and business plan relate and the subsequent 4 years, prepared in accordance with this section, to the Secretary of Transportation and the Inspector General of the Department of Transportation no later than—
(1)the first day of each fiscal year beginning after the date of enactment of this Act; or
(2)the date that is 60 days after the date of enactment of an appropriation Act for the fiscal year, if later.
(b)Contents of 5-Year Financial PlanThe 5-year financial plan for Amtrak shall include, at a minimum—
(1)all projected revenues and expenditures for Amtrak, including governmental funding sources;
(2)projected ridership levels for all Amtrak passenger operations;
(3)revenue and expenditure forecasts for non-passenger operations;
(4)capital funding requirements and expenditures necessary to maintain passenger service which will accommodate predicted ridership levels and predicted sources of capital funding;
(5)operational funding needs, if any, to maintain current and projected levels of passenger service, including state-supported routes and predicted funding sources;
(6)projected capital and operating requirements, ridership, and revenue for any new passenger service operations or service expansions;
(7)an assessment of the continuing financial stability of Amtrak, such as Amtrak’s ability to efficiently manage its workforce, and Amtrak’s ability to effectively provide passenger train service;
(8)estimates of long-term and short-term debt and associated principal and interest payments (both current and anticipated);
(9)annual cash flow forecasts;
(10)a statement describing methods of estimation and significant assumptions;
(11)specific measures that demonstrate measurable improvement year over year in the financial results of Amtrak’s operations;
(12)prior fiscal year and projected operating ratio, cash operating loss, and cash operating loss per passenger on a route, business line, and corporate basis;
(13)prior fiscal year and projected specific costs and savings estimates resulting from reform initiatives;
(14)prior fiscal year and projected labor productivity statistics on a route, business line, and corporate basis; and
(15)prior fiscal year and projected equipment reliability statistics.
(c)Standards To promote financial stabilityIn meeting the requirements of subsection (b), Amtrak shall—
(1)apply sound budgetary practices, including reducing costs and other expenditures, improving productivity, increasing revenues, or combinations of such practices;
(2)use the categories specified in the financial accounting and reporting system developed under section 203 when preparing its 5-year financial plan; and
(3)ensure that the plan is consistent with the authorizations of appropriations under title I of this Act.
205.Establishment of grant process
(a)Grant requestsAmtrak shall submit grant requests (including a schedule for the disbursement of funds), consistent with the requirements of this Act, to the Secretary of Transportation for funds authorized to be appropriated to the Secretary for the use of Amtrak under sections 101(a), (c), and (d), 102, and 103(2) of this Act.
(b)Procedures for grant requestsThe Secretary shall establish substantive and procedural requirements, including schedules, for grant requests under this section not later than 30 days after the date of enactment of this Act and shall transmit copies to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
(c)Review and Approval
(1)30-day approval processThe Secretary shall complete the review of a complete grant request (including the disbursement schedule) and approve or disapprove the request within 30 days after the date on which Amtrak submits the grant request. If the Secretary disapproves the request or determines that the request is incomplete or deficient, the Secretary shall include the reason for disapproval or the incomplete items or deficiencies in the notice to Amtrak.
(2)15-day modification periodWithin 15 days after receiving notification from the Secretary under the preceding sentence, Amtrak shall submit a modified request for the Secretary’s review.
(3)Revised requestsWithin 15 days after receiving a modified request from Amtrak, the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the House of Representatives Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation the remaining deficiencies and recommend a process for resolving the outstanding portions of the request.
206.State-supported routes
(a)In generalWithin 2 years after the date of enactment of this Act, the Board of Directors of Amtrak, in consultation with the Secretary of Transportation and the governors of each relevant State and the Mayor of the District of Columbia or groups representing those officials, shall develop and implement a single, Nationwide standardized methodology for establishing and allocating the operating and capital costs among the States and Amtrak associated with trains operated on routes described in section 24102(5)(B) or (D) or section 24702 that—
(1)ensures, within 5 years after the date of enactment of this Act, equal treatment in the provision of like services of all States and groups of States (including the District of Columbia); and
(2)allocates to each route the costs incurred only for the benefit of that route and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 route.
(b)ReviewIf Amtrak and the States (including the District of Columbia) in which Amtrak operates such routes do not voluntarily adopt and implement the methodology developed under subsection (a) in allocating costs and determining compensation for the provision of service in accordance with the date established therein, the Surface Transportation Board shall determine the appropriate methodology required under subsection (a) for such services in accordance with the procedures and procedural schedule applicable to a proceeding under section 24904(c) of title 49, United States Code, and require the full implementation of this methodology with regards to the provision of such service within 1 year after the Board’s determination of the appropriate methodology.
(c)Use of Chapter 244 FundsFunds provided to a State under chapter 244 of title 49, United States Code, may be used, as provided in that chapter, to pay capital costs determined in accordance with this section.
207.Metrics and standards
(a)In generalWithin 180 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration and Amtrak shall jointly, in consultation with the Surface Transportation Board, rail carriers over whose rail lines Amtrak trains operate, States, Amtrak employees, nonprofit employee organizations representing Amtrak employees, and groups representing Amtrak passengers, as appropriate, develop new or improve existing metrics and minimum standards for measuring the performance and service quality of intercity passenger train operations, including cost recovery, on-time performance and minutes of delay, ridership, on-board services, stations, facilities, equipment, and other services. Such metrics, at a minimum, shall include the percentage of avoidable and fully allocated operating costs covered by passenger revenues on each route, ridership per train mile operated, measures of on-time performance and delays incurred by intercity passenger trains on the rail lines of each rail carrier and, for long distance routes, measures of connectivity with other routes in all regions currently receiving Amtrak service and the transportation needs of communities and populations that are not well-served by other forms of public transportation. Amtrak shall provide reasonable access to the Federal Railroad Administration in order to enable the Administration to carry out its duty under this section.
(b)Quarterly reportsThe Administrator of the Federal Railroad Administration shall collect the necessary data and publish a quarterly report on the performance and service quality of intercity passenger train operations, including Amtrak’s cost recovery, ridership, on-time performance and minutes of delay, causes of delay, on-board services, stations, facilities, equipment, and other services.
(c)Contract with host rail carriersTo the extent practicable, Amtrak and its host rail carriers shall incorporate the metrics and standards developed under subsection (a) into their access and service agreements.
(d)ArbitrationIf the development of the metrics and standards is not completed within the 180-day period required by subsection (a), any party involved in the development of those standards may petition the Surface Transportation Board to appoint an arbitrator to assist the parties in resolving their disputes through binding arbitration.
208.Northeast Corridor state-of-good-repair plan
(a)In generalWithin 9 months after the date of enactment of this Act, the National Railroad Passenger Corporation, in consultation with the Secretary and the States (including the District of Columbia) that make up the Northeast Corridor (as defined in section 24102 of title 49, United States Code), shall prepare a capital spending plan for capital projects required to return the railroad right-of-way (including track, signals, and auxiliary structures), facilities, stations, and equipment, of the Northeast Corridor to a state of good repair by the end of fiscal year 2024, consistent with the funding levels authorized in this Act and shall submit the plan to the Secretary.
(b)Approval by the secretary
(1)The Corporation shall submit the capital spending plan prepared under this section to the Secretary of Transportation for review and approval pursuant to the procedures developed under section 205 of this Act.
(2)The Secretary of Transportation shall require that the plan be updated at least annually and shall review and approve such updates. During review, the Secretary shall seek comments and review from the commission established under section 24905 of title 49, United States Code, and other Northeast Corridor users regarding the plan.
(3)The Secretary shall make grants to the Corporation with funds authorized by section 101(d) of this Act for Northeast Corridor capital investments contained within the capital spending plan prepared by the Corporation and approved by the Secretary.
(4)Using the funds authorized by section 101(f) of this Act, the Secretary shall review Amtrak’s capital expenditures funded by this section to ensure that such expenditures are consistent with the capital spending plan and that Amtrak is providing adequate project management oversight and fiscal controls.
(c)Eligibility of expendituresThe Federal share of expenditures for capital improvements under this section may not exceed 100 percent.
209.Northeast Corridor infrastructure and operations improvements
(a)In generalSection 24905 is amended to read as follows:

24905.Northeast Corridor Infrastructure and Operations Advisory Commission
(a)Northeast corridor infrastructure and operations advisory commission
(1)Within 180 days after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, the Secretary of Transportation shall establish a Northeast Corridor Infrastructure and Operations Advisory Commission (hereinafter referred to in this section as the Commission) to promote mutual cooperation and planning pertaining to the rail operations and related activities of the Northeast Corridor. The Commission shall be made up of—
(A)members representing the National Railroad Passenger Corporation;
(B)members representing the Secretary of Transportation and the Federal Railroad Administration;
(C)one member from each of the States (including the District of Columbia) that constitute the Northeast Corridor as defined in section 24102, designated by, and serving at the pleasure of, the chief executive officer thereof; and
(D)non-voting representatives of freight railroad carriers using the Northeast Corridor selected by the Secretary.
(2)The Secretary shall ensure that the membership belonging to any of the groups enumerated under subparagraph (1) shall not constitute a majority of the commission’s memberships.
(3)The commission shall establish a schedule and location for convening meetings, but shall meet no less than four times per fiscal year, and the commission shall develop rules and procedures to govern the commission’s proceedings.
(4)A vacancy in the Commission shall be filled in the manner in which the original appointment was made.
(5)Members shall serve without pay but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
(6)The Chairman of the Commission shall be elected by the members.
(7)The Commission may appoint and fix the pay of such personnel as it considers appropriate.
(8)Upon request of the Commission, the head of any department or agency of the United States may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this section.
(9)Upon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this section.
(10)The commission shall consult with other entities as appropriate.
(b)General recommendationsThe Commission shall develop recommendations concerning Northeast Corridor rail infrastructure and operations including proposals addressing, as appropriate—
(1)short-term and long-term capital investment needs beyond the state-of-good-repair under section 208 of the Passenger Rail Investment and Improvement Act of 2008;
(2)future funding requirements for capital improvements and maintenance;
(3)operational improvements of intercity passenger rail, commuter rail, and freight rail services;
(4)opportunities for additional non-rail uses of the Northeast Corridor;
(5)scheduling and dispatching;
(6)safety enhancements;
(7)equipment design;
(8)marketing of rail services; 
(9)future capacity requirements; and
(10)potential funding and financing mechanisms for projects of corridor-wide significance.
(c)Access costs
(1)Development of formulaWithin 1 year after verification of Amtrak’s new financial accounting system pursuant to section 203(b) of the Passenger Rail Investment and Improvement Act of 2008, the Commission shall—
(A)develop a standardized formula for determining and allocating costs, revenues, and compensation for Northeast Corridor commuter rail passenger transportation, as defined in section 24102 of this title, that use National Railroad Passenger Corporation facilities or services or that provide such facilities or services to the National Railroad Passenger Corporation that ensure that—
(i)there is no cross-subsidization of commuter rail passenger, intercity rail passenger, or freight rail transportation; 
(ii)each service is assigned the costs incurred only for the benefit of that service, and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 service; and
(iii)all financial contributions made by an operator of a service, including but not limited to, for any capital infrastructure investments, as well as for any in-kind services, are considered;
(B)develop a proposed timetable for implementing the formula before the end of the 6th year following the date of enactment of that Act;
(C)transmit the proposed timetable to the Surface Transportation Board; and
(D)at the request of a Commission member, petition the Surface Transportation Board to appoint a mediator to assist the Commission members through non-binding mediation to reach an agreement under this section.
(2)ImplementationThe National Railroad Passenger Corporation and the commuter authorities providing commuter rail passenger transportation on the Northeast Corridor shall implement new agreements for usage of facilities or services based on the formula proposed in paragraph (1) in accordance with the timetable established therein. If the entities fail to implement such new agreements in accordance with the timetable, the Commission shall petition the Surface Transportation Board to determine the appropriate compensation amounts for such services in accordance with section 24904(c) of this title. The Surface Transportation Board shall enforce its determination on the party or parties involved.
(d)Transmission of recommendationsThe commission shall annually transmit the recommendations developed under subsection (b) and the formula and timetable developed under subsection (c)(1) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate..
(b)Conforming amendments
(1)Section 24904(c)(2) is amended by—
(A)inserting commuter rail passenger and after between; and
(B)striking freight in the second sentence.
(2)The chapter analysis for chapter 249 is amended by striking the item relating to section 24905 and inserting the following:


24905. Northeast Corridor Infrastructure and Operations Advisory Commission..
(c)Acela service study
(1)In generalAmtrak shall conduct a conduct a study to determine the infrastructure and equipment improvements necessary to provide regular Acela service—
(A)between Washington, DC and New York City—
(i)in 2 hours and 30 minutes;
(ii)in 2 hours and 15 minutes; and
(iii)in 2 hours; and
(B)between New York City and Boston—
(i)in 3 hours and 15 minutes;
(ii)in 3 hours; and
(iii)in 2 hours and 45 minutes.
(2)IssuesThe study conducted under paragraph (1) shall include—
(A)an estimated time frame for achieving the trip time described in paragraph (1);
(B)an analysis of any significant obstacles that would hinder such an achievement, including but not limited to, any adverse impact on existing and projected intercity, commuter, and freight service; and
(C)a detailed description and cost estimate of the specific infrastructure and equipment improvements necessary for such an achievement.
(3)ReportWithin 1 year after the date of enactment of this Act, Amtrak shall submit a written report containing the results of the study required under this subsection to—
(A)the Committee on Transportation and Infrastructure of the House of Representatives;
(B)the Committee on Appropriations of the House of Representatives;
(C)the Committee on Commerce, Science, and Transportation of the Senate;
(D)the Committee on Appropriations of the Senate; and
(E)the Federal Railroad Administration.
(4)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation to enable Amtrak to conduct the study under this subsection $5,000,000.
210.Restructuring long-term debt and capital leases
(a)In generalThe Secretary of the Treasury, in consultation with the Secretary of Transportation and Amtrak, may make agreements to restructure Amtrak’s indebtedness as of the date of enactment of this Act. This authorization expires 18 months after the date of enactment of this Act.
(b)Debt restructuringThe Secretary of the Treasury, in consultation with the Secretary of Transportation and Amtrak, shall enter into negotiations with the holders of Amtrak debt, including leases, outstanding on the date of enactment of this Act for the purpose of restructuring (including repayment) and repaying that debt. The Secretary of the Treasury may secure agreements for restructuring or repayment on such terms as the Secretary of the Treasury deems favorable to the interests of the Government.
(c)CriteriaIn restructuring Amtrak’s indebtedness, the Secretary of the Treasury and Amtrak—
(1)shall take into consideration repayment costs, the term of any loan or loans, and market conditions; and
(2)shall ensure that the restructuring results in significant savings to Amtrak and the United States Government.
(d)Payment of renegotiated debtIf the criteria under subsection (c) are met, the Secretary of the Treasury may assume or repay the restructured debt, as appropriate.
(e)Amtrak principal and interest payments
(1)Principal on debt serviceUnless the Secretary of the Treasury makes sufficient payments to creditors under subsection (d) so that Amtrak is required to make no payments to creditors in a fiscal year, the Secretary of Transportation shall use funds authorized by section 102(a)(1) of this Act for the use of Amtrak for retirement of principal on loans for capital equipment, or capital leases.
(2)Interest on debtUnless the Secretary of the Treasury makes sufficient payments to creditors under subsection (d) so that Amtrak is required to make no payments to creditors in a fiscal year, the Secretary of Transportation shall use funds authorized by section 102(a)(1) of this Act for the use of Amtrak for the payment of interest on loans for capital equipment, or capital leases.
(3)Reductions in authorization levelsWhenever action taken by the Secretary of the Treasury under subsection (a) results in reductions in amounts of principal or interest that Amtrak must service on existing debt, the corresponding amounts authorized by section 102(a)(1) shall be reduced accordingly.
(f)Legal effect of payments under this sectionThe payment of principal and interest on secured debt, other than debt assumed under subsection (d), with the proceeds of grants under subsection (e) shall not—
(1)modify the extent or nature of any indebtedness of the National Railroad Passenger Corporation to the United States in existence of the date of enactment of this Act;
(2)change the private nature of Amtrak’s or its successors’ liabilities; or
(3)imply any Federal guarantee or commitment to amortize Amtrak’s outstanding indebtedness.
(g)Secretary approvalAmtrak may not incur more debt after the date of enactment of this Act without the express advance approval of the Secretary of Transportation.
(h)ReportThe Secretary of the Treasury shall transmit a report to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Appropriations of the Senate, by November 1, 2009—
(1)describing in detail any agreements to restructure the Amtrak debt; and
(2)providing an estimate of the savings to Amtrak and the United States Government.
211.Study of compliance requirements at existing intercity rail stationsAmtrak, in consultation with station owners and other railroads operating service through the existing stations that it serves, shall evaluate the improvements necessary to make these stations readily accessible to and usable by individuals with disabilities, as required by such section 242(e)(2) of the Americans with Disabilities Act of 1990, as amended (42 U.S.C. 12162(e)(2)). The evaluation shall include, for each applicable station, improvements required to bring it into compliance with the applicable parts of such section 242(e)(2), any potential barriers to achieving compliance, including issues related to the raising of passenger rail station platforms, the estimated cost of the improvements necessary, the identification of the responsible person (as defined in section 241(5) of that Act (42 U.S.C. 12161(5))), and the earliest practicable date when such improvements can be made. The evaluation shall also include a detailed plan and schedule for bringing all applicable stations into compliance with the applicable parts of section 242(e)(2) by the 2010 statutory deadline for station accessibility. Amtrak shall submit the evaluation to the Committee on Transportation and Infrastructure of the House of Representatives; the Committee on Commerce, Science, and Transportation of the Senate; the Department of Transportation; and the National Council on Disability by February 1, 2009, along with recommendations for funding the necessary improvements. Should the Department of Transportation issue the Final Rule to its Notice of Proposed Rulemaking of February 27, 2006, on Transportation for Individuals with Disabilities, after Amtrak submits its evaluation, Amtrak shall, not later than 120 days after the date the Final Rule is published, submit to the above parties a supplemental evaluation on the impact of those changes on its cost and schedule for achieving full compliance.
212.Oversight of Amtrak’s compliance with accessibility requirementsUsing the funds authorized by section 101(f) of this Act, the Federal Railroad Administration shall monitor and conduct periodic reviews of Amtrak’s compliance with applicable sections of the Americans with Disabilities Act of 1990 and the Rehabilitation Act of 1974 to ensure that Amtrak’s services and facilities are accessible to individuals with disabilities to the extent required by law.
213.Access to Amtrak equipment and servicesIf a State desires to select or selects an entity other than Amtrak to provide services required for the operation of an intercity passenger train route described in section 24102(5)(D) or 24702 of title 49, United States Code, the State may make an agreement with Amtrak to use facilities and equipment of, or have services provided by, Amtrak under terms agreed to by the State and Amtrak to enable the State to utilize an entity other than Amtrak to provide services required for operation of the route. If the parties cannot agree upon terms, and the Surface Transportation Board finds that access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary to carry out this provision and that the operation of Amtrak’s other services will not be impaired thereby, the Surface Transportation Board shall, within 120 days after submission of the dispute, issue an order that the facilities and equipment be made available, and that services be provided, by Amtrak, and shall determine reasonable compensation, liability and other terms for use of the facilities and equipment and provision of the services. Compensation shall be determined in accordance with the methodology established pursuant to section 206 of this Act.
214.General Amtrak provisions
(a)Repeal of Self-Sufficiency Requirements
(1)Plan requiredSection 24101(d) is amended—
(A)by striking plan to operate within the funding levels authorized by section 24104 of this chapter, including budgetary goals for fiscal years 1998 through 2002. and inserting plan, consistent with section 204 of the Passenger Rail Investment and Improvement Act of 2008, including the budgetary goals for fiscal years 2009 through 2013.; and
(B)by striking the last sentence and inserting Amtrak and its Board of Directors shall adopt a long-term plan that minimizes the need for Federal operating subsidies..
(2)Amtrak reform and accountability act amendmentsTitle II of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24101 nt) is amended by striking sections 204 and 205.
(b)Lease arrangementsAmtrak may obtain services from the Administrator of General Services, and the Administrator may provide services to Amtrak, under section 201(b) and 211(b) of the Federal Property and Administrative Service Act of 1949 (40 U.S.C. 481(b) and 491(b)) for each of fiscal years 2009 through 2013.
215.Amtrak management accountability
(a)In generalChapter 243 is amended by inserting after section 24309 the following:

24310.Management accountability
(a)In generalThree years after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, and 2 years thereafter, the Inspector General of the Department of Transportation shall complete an overall assessment of the progress made by Amtrak management and the Department of Transportation in implementing the provisions of that Act.
(b)AssessmentThe management assessment undertaken by the Inspector General may include a review of—
(1)effectiveness in improving annual financial planning;
(2)effectiveness in implementing improved financial accounting;
(3)efforts to implement minimum train performance standards;
(4)progress maximizing revenues and minimizing Federal subsidies and improving financial results; and
(5)any other aspect of Amtrak operations the Inspector General finds appropriate to review..
(b)Conforming amendmentThe chapter analysis for chapter 243 is amended by inserting after the item relating to section 24309 the following:


24310. Management accountability..
216.Passenger rail study
(a)In generalThe Comptroller General of the General Accountability Office shall conduct a study to determine the potential cost and benefits of expanding passenger rail service options in underserved communities.
(b)SubmissionNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit a report containing the results of the study conducted under this section to—
(1)the Committee on Transportation and Infrastructure of the House of Representatives; and
(2)the Committee on Commerce, Science, and Transportation of the Senate.
217.Congestion grants
(a)AuthorityThe Secretary of Transportation may make grants to States, or to Amtrak in cooperation with States, for financing the capital costs of facilities, infrastructure, and equipment for high priority rail corridor projects necessary to reduce congestion or facilitate ridership growth in intercity passenger rail transportation.
(b)Eligible projectsProjects eligible for grants under this section include projects—
(1)identified by Amtrak as necessary to reduce congestion or facilitate ridership growth in intercity passenger rail transportation along heavily traveled rail corridors; and 
(2)designated by the Secretary as being sufficiently advanced in development to be capable of serving the purposes described in subsection (a) on an expedited schedule.
(c)Compliance with environmental lawsThe Secretary shall not make a grant under this section for a project without adequate assurances that the project will be completed in full compliance with all applicable Federal and State environmental laws and regulations.
(d)Federal shareThe Federal share of the cost of a project financed under this section shall not exceed 80 percent.
(e)Employee protectionThe recipient of a grant under this section shall agree to comply with the standards of section 24312 of title 49, United States Code, as such section was in effect on September 1, 2003, with respect to the project in the same manner that the National Railroad Passenger Corporation is required to comply with those standards for construction work financed under an agreement made under section 24308(a) of such title.
218.Plan for restoration of service
(a)In generalNot later than 9 months after the date of enactment of this Act, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan for restoring passenger rail service between New Orleans, Louisiana, and Sanford, Florida. The plan shall include a projected timeline for restoring such service, the costs associated with restoring such service, and any proposals for legislation necessary to support such restoration of service. In developing the plan, Amtrak shall consult with representatives from the States of Louisiana, Alabama, Mississippi, and Florida, railroad carriers whose tracks may be used for such service, rail passengers, rail labor, and other entities as appropriate.
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation to enable Amtrak to conduct the study under this subsection $1,000,000.
219.Locomotive biofuel study
(a)In generalThe Administrator of the Federal Railroad Administration, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, shall conduct a study to determine the extent to which freight and passenger rail operators could use biofuel blends to power its locomotive fleet and other vehicles that operate on rail tracks.
(b)DefinitionFor purposes of this section, the term biofuel means a fuel that utilizes renewable resources and is composed substantially of a renewable resource blended with ethanol, methanol, or other additive.
(c)FactorsIn conducting the study, the Federal Railroad Administration shall consider—
(1)the energy intensity of various biofuel blends compared to diesel fuel;
(2)the emission benefits of using various biofuel blends compared to locomotive diesel fuel;
(3)the cost of purchasing biofuel blends;
(4)the public benefits derived from the use of such fuels; and
(5)the effect of biofuel use on relevant locomotive and other vehicle performance.
(d)Locomotive testingAs part of the study, the Federal Railroad Administration shall test locomotive engine performance and emissions using blends of biofuel and diesel fuel in order to recommend a premium locomotive biofuel blend.
(e)ReportNot later than 1 year after the date of enactment of this Act, the Federal Railroad Administration shall issue the results of this study to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $1,000,000 to carry out this section, to remain available until expended.
220.Study of the use of biobased lubricantsNot later than 180 days after the date of enactment of this Act, the Federal Railroad Administration shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of a study of the feasibility of using readily biodegradable lubricants by freight and passenger railroads. The Federal Railroad Administration shall work with an agricultural-based lubricant testing facility or facilities to complete this study. The study shall include—
(1)an analysis of the potential use of soy-based grease and soy-based hydraulic fluids to perform according to railroad industry standards;
(2)an analysis of the potential use of other readily biodegradable lubricants to perform according to railroad industry standards;
(3)a comparison of the health and safety of petroleum-based lubricants with biobased lubricants, which shall include an analysis of fire safety; and
(4)a comparison of the environmental impact of petroleum-based lubricants with biobased lubricants, which shall include rate and effects of biodegradability.
221.Applicability of Buy American ActSection 24305(f) is amended to read as follows:

(f)Applicability of Buy American ActAmtrak shall be subject to the Buy American Act (41 U.S.C. 10a–d) and the regulations thereunder, for purchases of $100,000 or more..
222.Intercity passenger rail service performance
(a)Development of evaluation metricsNot later than 6 months after the date of enactment of this Act, the Inspector General of the Department of Transportation shall, using the financial and performance metrics developed under section 207, develop metrics for the evaluation of the performance and service quality of intercity passenger rail services including cost recovery, on-time performance and minutes of delay, ridership, onboard services, maintenance of facilities and equipment, and other services.
(b)Identification of worst performing routesOn the basis of these metrics, the Inspector General shall identify the five worst performing Amtrak routes.
(c)Alternative routesThe Inspector General shall also establish criteria for evaluating routes not currently served by Amtrak which might be able to support passenger rail service at a reasonable cost.
(d)Report to CongressThe Inspector General shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate recommending a process for the Department of Transportation to consider proposals by Amtrak and others to serve underperforming routes, and routes not currently served by Amtrak. The proposals shall require that applicants follow grant requirements of section 504. The Inspector General shall recommend one route not currently served by Amtrak and two routes (from among the five worst routes identified under subsection (b)) currently served by Amtrak, for the Department of Transportation to consider under the selection process.
(e)ImplementationThe Secretary shall not implement the selection process recommended by the Inspector General under subsection (d) until legislation has been enacted authorizing the Secretary to take such action.
223.Amtrak Inspector General utilization studyNot later than 9 months after the date of enactment of this Act, the Amtrak Inspector General shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on Amtrak’s utilization of its facilities, including the Beech Grove Repair facility in Indiana. The report shall include an examination of Amtrak’s utilization of its existing facilities to determine the extent Amtrak is maximizing the opportunities for each facility, including any attempts to provide maintenance and repair to other rail carriers. In developing this report, the Amtrak Inspector General shall consult with other railroad carriers as it deems appropriate.
224.Amtrak service preference studyNot later than 6 months after the date of enactment of this Act, the Surface Transportation Board shall transmit to the Congress a report containing—
(1)the findings of a study of the effectiveness of the implementation of section 24308(c) of title 49, United States Code, in ensuring the preference of Amtrak service over freight transportation service; and
(2)recommendations with respect to any regulatory or legislative actions that would improve such effectiveness.
225.Historic preservation and railroad safety
(a)Study; other actionsThe Secretary of Transportation shall—
(1)conduct a study, in consultation with the Advisory Council on Historic Preservation, the National Conference of State Historic Preservation Officers, the Department of the Interior, appropriate representatives of the railroad industry, and representative stakeholders, on ways to streamline compliance with the requirements of section 303 of title 49, United States Code, and section 106 of the National Historic Preservation Act (16 U.S.C. 470f) for federally funded railroad infrastructure repair and improvement projects;
(2)take immediate action to cooperate with the Alaska Railroad, the Alaska State Historic Preservation Office, the Advisory Council on Historic Preservation, and the Department of the Interior, in expediting the decisionmaking process for safety-related projects of the railroad involving property and facilities that have disputed historic significance; and
(3)take immediate action to cooperate with the North Carolina Department of Transportation, the North Carolina State Historic Preservation Office, the Virginia State Historic Preservation Office, the Advisory Council on Historic Preservation, and the Department of the Interior, in expediting the decisionmaking process for safety-related projects of the railroad and the Southeast High Speed Rail Corridor involving property and facilities that have disputed historic significance.
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report on the results of the study conducted under subsection (a)(1) and the actions directed under subsection (a)(2) and (3). The report shall include recommendations for any regulatory or legislative amendments that may streamline compliance with the requirements described in subsection (a)(1) in a manner consistent with railroad safety and the policies and purposes of section 106 of the National Historic Preservation Act (16 U.S.C. 470f), section 303 of title 49, United States Code, and section 8(d) of Public Law 90–543 (16 U.S.C. 1247(d)).
226.Commuter rail expansion
(a)FindingsThe Congress find the following:
(1)In 2006, Americans took 10,100,000,000 trips on public transportation for the first time since 1949.
(2)The Northeast region is one of the Nation’s largest emerging transportation megaregions where infrastructure expansion and improvements are most needed.
(3)New England’s road traffic has increased two to three times faster than its population since 1990.
(4)Connecticut has one of the Nation’s longest average commute times according to the United States Census Bureau, and 80 percent of Connecticut commuters drive by themselves to work, demonstrating the need for expanded commuter rail access.
(5)The Connecticut Department of Transportation has pledged to modernize, repair, and strengthen the rail line infrastructure to provide for increased safety and security along a crucial transportation corridor in the Northeast.
(6)Expanded New Haven-Springfield rail service would improve access to Bradley International Airport, one the region’s busiest airports, as well as to Hartford, Connecticut, and Springfield, Massachusetts, two of the region’s commercial, residential, and industrial centers. 
(7)Expanded commuter rail service on the New Haven-Springfield line will result in an estimated 630,000 additional trips per year and 2,215,384 passenger miles per year, helping to curb pollution and greenhouse gas production that vehicle traffic would otherwise produce. 
(8)The MetroNorth New Haven Line and Shore Line East railways saw respective 3.43 percent and 4.93 percent increases in ridership over the course of 2007, demonstrating the need for expanded commuter rail service in Connecticut. 
(9)Expanded New Haven-Springfield commuter rail service will provide transportation nearly 17 times more efficient in terms of average mileage versus road vehicles, alleviating road congestion and providing a significant savings to consumers during a time of high gas prices.
(b)Sense of CongressIt is the Sense of the Congress that expanded commuter rail service on the rail line between New Haven, Connecticut, and Springfield, Massachusetts, is an important transportation priority, and Amtrak should work cooperatively with the States of Connecticut and Massachusetts to enable expanded commuter rail service on such line. 
(c)Infrastructure maintenance reportAmtrak shall submit a report to Congress and the State Departments of Transportation of Connecticut and Massachusetts on the total cost of uncompleted infrastructure maintenance on the rail line between New Haven, Connecticut, and Springfield, Massachusetts.
227.Service evaluationNot later than 1 year after the date of enactment of this Act, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of an evaluation of passenger rail service between Cornwells Heights, PA, and New York City, NY, and between Princeton Junction, NJ, and New York City, NY, to determine whether to expand passenger rail service by increasing the frequency of stops or reducing commuter ticket prices for this route.
IIIIntercity Passenger Rail Policy
301.Capital assistance for intercity passenger rail service; State rail plans
(a)In generalPart C of subtitle V is amended by inserting the following after chapter 243:

244Intercity Passenger Rail Service Corridor Capital Assistance

Sec.
24401. Definitions.
24402. Capital investment grants to support intercity passenger rail service.
24403. Project management oversight.
24404. Use of capital grants to finance first-dollar liability of grant project.
24405. Grant conditions.
24401.DefinitionsIn this chapter:
(1)ApplicantThe term applicant means a State (including the District of Columbia), a group of States, an Interstate Compact, or a public agency established by one or more States and having responsibility for providing intercity passenger rail service.
(2)Capital projectThe term capital project means a project or program in a State rail plan developed under chapter 225 of this title for—
(A)acquiring, constructing, improving, or inspecting equipment, track and track structures, or a facility for use in or for the primary benefit of intercity passenger rail service, expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring rights-of-way), payments for the capital portions of rail trackage rights agreements, highway-rail grade crossing improvements related to intercity passenger rail service, mitigating environmental impacts, communication and signalization improvements, relocation assistance, acquiring replacement housing sites, and acquiring, constructing, relocating, and rehabilitating replacement housing;
(B)rehabilitating, remanufacturing or overhauling rail rolling stock and facilities used primarily in intercity passenger rail service;
(C)costs associated with developing State rail plans; and
(D)the first-dollar liability costs for insurance related to the provision of intercity passenger rail service under section 24404.
(3)Intercity passenger rail serviceThe term intercity passenger rail service means transportation services with the primary purpose of passenger transportation between towns, cities and metropolitan areas by rail, including high-speed rail, as defined in section 24102 of this title.
24402.Capital investment grants to support intercity passenger rail service
(a)General authority
(1)The Secretary of Transportation may make grants under this section to an applicant to assist in financing the capital costs of facilities, infrastructure, and equipment necessary to provide or improve intercity passenger rail transportation.
(2)The Secretary shall require that a grant under this section be subject to the terms, conditions, requirements, and provisions the Secretary decides are necessary or appropriate for the purposes of this section, including requirements for the disposition of net increases in value of real property resulting from the project assisted under this section and shall prescribe procedures and schedules for the awarding of grants under this title, including application and qualification procedures and a record of decision on applicant eligibility. The Secretary shall issue a final rule establishing such procedures not later than 90 days after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008.
(b)Project as part of state rail plan
(1)The Secretary may not approve a grant for a project under this section unless the Secretary finds that the project is part of a State rail plan developed under chapter 225 of this title, or under the plan required by section 302 of the Passenger Rail Investment and Improvement Act of 2008, and that the applicant or recipient has or will have the legal, financial, and technical capacity to carry out the project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities.
(2)An applicant shall provide sufficient information upon which the Secretary can make the findings required by this subsection.
(3)If an applicant has not selected the proposed operator of its service competitively, the applicant shall provide written justification to the Secretary showing why the proposed operator is the best, taking into account price and other factors, and that use of the proposed operator will not unnecessarily increase the cost of the project.
(c)Project selection criteriaThe Secretary, in selecting the recipients of financial assistance to be provided under subsection (a), shall—
(1)require that each proposed project meet all safety requirements that are applicable to the project under law;
(2)give preference to projects with high levels of estimated ridership, increased on-time performance, reduced trip time, additional service frequency to meet anticipated or existing demand, or other significant service enhancements as measured against minimum standards developed under section 207 of the Passenger Rail Investment and Improvement Act of 2008;
(3)encourage intermodal connectivity through projects that provide direct connections between train stations, airports, bus terminals, subway stations, ferry ports, and other modes of transportation;
(4)ensure that each project is compatible with, and is operated in conformance with—
(A)plans developed pursuant to the requirements of section 135 of title 23, United States Code; and
(B)the national rail plan (if it is available); and
(5)favor the following kinds of projects:
(A)Projects that are expected to have a significant favorable impact on air or highway traffic congestion, capacity, or safety.
(B)Projects that improve freight or commuter rail operations.
(C)Projects that have significant environmental benefits, including projects that involve the purchase of environmentally sensitive, fuel-efficient, and cost-effective passenger rail equipment.
(D)Projects that are—
(i)at a stage of preparation that all pre-commencement compliance with environmental protection requirements has already been completed; and
(ii)ready to be commenced.
(E)Projects with positive economic and employment impacts.
(F)Projects that encourage the use of positive train control technologies.
(G)Projects that have commitments of funding from non-Federal Government sources in a total amount that exceeds the minimum amount of the non-Federal contribution required for the project.
(H)Projects that involve donated property interests or services.
(I)Projects that are identified by the Surface Transportation Board as necessary to improve the on time performance and reliability of intercity passenger rail under section 24308(f).
(J)Projects described in section 5302(a)(1)(G) of this title that are designed to support intercity passenger rail service.
(K)Projects that encourage intermodal connectivity, create significant opportunity for State and private contributions toward station development, are energy and environmentally efficient, and have economic benefits.
(d)Amtrak eligibilityTo receive a grant under this section, the National Railroad Passenger Corporation may enter into a cooperative agreement with 1 or more States to carry out 1 or more projects on a State rail plan’s ranked list of rail capital projects developed under section 22504(a)(5) of this title.
(e)Letters of intent, full funding grant agreements, and early systems work agreements
(1)
(A)The Secretary may issue a letter of intent to an applicant announcing an intention to obligate, for a major capital project under this section, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project.
(B)At least 30 days before issuing a letter under subparagraph (A) of this paragraph or entering into a full funding grant agreement, the Secretary shall notify in writing the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and the House and Senate Committees on Appropriations of the proposed letter or agreement. The Secretary shall include with the notification a copy of the proposed letter or agreement as well as the evaluations and ratings for the project.
(C)An obligation or administrative commitment may be made only when amounts are appropriated.
(2)
(A)The Secretary may make a full funding grant agreement with an applicant. The agreement shall—
(i)establish the terms of participation by the United States Government in a project under this section;
(ii)establish the maximum amount of Government financial assistance for the project;
(iii)cover the period of time for completing the project, including a period extending beyond the period of an authorization; and
(iv)make timely and efficient management of the project easier according to the law of the United States.
(B)An agreement under this paragraph obligates an amount of available budget authority specified in law and may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. The agreement shall state that the contingent commitment is not an obligation of the Government and is subject to the availability of appropriations made by Federal law and to Federal laws in force on or enacted after the date of the contingent commitment. Interest and other financing costs of efficiently carrying out a part of the project within a reasonable time are a cost of carrying out the project under a full funding grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. The applicant shall certify, in a way satisfactory to the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financing terms.
(3)
(A)The Secretary may make an early systems work agreement with an applicant if a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been issued on the project and the Secretary finds there is reason to believe—
(i)a full funding grant agreement for the project will be made; and
(ii)the terms of the work agreement will promote ultimate completion of the project more rapidly and at less cost.
(B)A work agreement under this paragraph obligates an amount of available budget authority specified in law and shall provide for reimbursement of preliminary costs of carrying out the project, including land acquisition, timely procurement of system elements for which specifications are decided, and other activities the Secretary decides are appropriate to make efficient, long-term project management easier. A work agreement shall cover the period of time the Secretary considers appropriate. The period may extend beyond the period of current authorization. Interest and other financing costs of efficiently carrying out the work agreement within a reasonable time are a cost of carrying out the agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. The applicant shall certify, in a way satisfactory to the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financing terms. If an applicant does not carry out the project for reasons within the control of the applicant, the applicant shall repay all Government payments made under the work agreement plus reasonable interest and penalty charges the Secretary establishes in the agreement.
(4)The total estimated amount of future obligations of the Government and contingent commitments to incur obligations covered by all outstanding letters of intent, full funding grant agreements, and early systems work agreements may be not more than the amount authorized under section 101(d) of the Passenger Rail Investment and Improvement Act of 2008, less an amount the Secretary reasonably estimates is necessary for grants under this section not covered by a letter. The total amount covered by new letters and contingent commitments included in full funding grant agreements and early systems work agreements may be not more than a limitation specified in law.
(f)Federal share of net project cost
(1)
(A)Based on engineering studies, studies of economic feasibility, and information on the expected use of equipment or facilities, the Secretary shall estimate the net project cost.
(B)A grant for the project shall not exceed 80 percent of the project net capital cost.
(C)The Secretary shall give priority in allocating future obligations and contingent commitments to incur obligations to grant requests seeking a lower Federal share of the project net capital cost.
(2)Up to an additional 20 percent of the required non-Federal funds may be funded from amounts appropriated to or made available to a department or agency of the Federal Government that are eligible to be expended for transportation.
(3)50 percent of the average amounts expended by a State or group of States (including the District of Columbia) for capital projects to benefit intercity passenger rail service and operating costs in fiscal years 2002, 2003, 2004, 2005, 2006, 2007, and 2008 shall be credited towards the matching requirements for grants awarded in fiscal years 2009, 2010, and 2011 under this section. The Secretary may require such information as necessary to verify such expenditures.
(4)50 percent of the average amounts expended by a State or group of States (including the District of Columbia) in a fiscal year, beginning in fiscal year 2007, for capital projects to benefit intercity passenger rail service or for the operating costs of such service above the average capital and operating expenditures made for such service in fiscal years 2004, 2005, 2006, 2007, and 2008 shall be credited towards the matching requirements for grants awarded under this section. The Secretary may require such information as necessary to verify such expenditures.
(g)Undertaking projects in advance
(1)The Secretary may pay the Federal share of the net capital project cost to an applicant that carries out any part of a project described in this section according to all applicable procedures and requirements if—
(A)the applicant applies for the payment;
(B)the Secretary approves the payment; and
(C)before carrying out the part of the project, the Secretary approves the plans and specifications for the part in the same way as other projects under this section.
(2)The cost of carrying out part of a project includes the amount of interest earned and payable on bonds issued by the applicant to the extent proceeds of the bonds are expended in carrying out the part. However, the amount of interest under this paragraph may not be more than the most favorable interest terms reasonably available for the project at the time of borrowing. The applicant shall certify, in a manner satisfactory to the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financial terms.
(3)The Secretary shall consider changes in capital project cost indices when determining the estimated cost under paragraph (2) of this subsection.
(h)2-Year AvailabilityFunds appropriated under this section shall remain available until expended. If any amount provided as a grant under this section is not obligated or expended for the purposes described in subsection (a) within 2 years after the date on which the State received the grant, such sums shall be returned to the Secretary for other intercity passenger rail development projects under this section at the discretion of the Secretary.
(i)Special transportation circumstancesIn carrying out this section, the Secretary shall allocate an appropriate portion of the amounts available under this section to provide grants to States—
(1)in which there is no intercity passenger rail service for the purpose of funding freight rail capital projects that are on a State rail plan developed under chapter 225 of this title that provide public benefits (as defined in chapter 225) as determined by the Secretary; or
(2)in which the rail transportation system is not physically connected to rail systems in the continental United States or may not otherwise qualify for a grant under this section due to the unique characteristics of the geography of that State or other relevant considerations, for the purpose of funding transportation-related capital projects.
(j)Small capital projectsThe Secretary shall make available $10,000,000 annually from the amounts authorized under section 101(d) of the Passenger Rail Investment and Improvement Act of 2008 beginning in fiscal year 2009 for grants for capital projects eligible under this section not exceeding $2,000,000, including costs eligible under section 206(c) of that Act. The Secretary may wave requirements of this section, including state rail plan requirements, as appropriate.
(k)Bicycle accessGrants under this chapter may be used to provide bicycle access into rolling stock, and to provide bicycle racks in trains.
24403.Project management oversight
(a)Project management plan requirementsTo receive Federal financial assistance for a major capital project under this chapter, an applicant must prepare and carry out a project management plan approved by the Secretary of Transportation. The plan shall provide for—
(1)adequate recipient staff organization with well-defined reporting relationships, statements of functional responsibilities, job descriptions, and job qualifications;
(2)a budget covering the project management organization, appropriate consultants, property acquisition, utility relocation, systems demonstration staff, audits, and miscellaneous payments the recipient may be prepared to justify;
(3)a construction schedule for the project;
(4)a document control procedure and recordkeeping system;
(5)a change order procedure that includes a documented, systematic approach to handling the construction change orders;
(6)organizational structures, management skills, and staffing levels required throughout the construction phase;
(7)quality control and quality assurance functions, procedures, and responsibilities for construction, system installation, and integration of system components;
(8)material testing policies and procedures;
(9)internal plan implementation and reporting requirements;
(10)criteria and procedures to be used for testing the operational system or its major components;
(11)periodic updates of the plan, especially related to project budget and project schedule, financing, and ridership estimates; and
(12)the recipient’s commitment to submit a project budget and project schedule to the Secretary each month.
(b)Secretarial oversight
(1)The Secretary may use no more than 0.5 percent of amounts made available in a fiscal year for capital projects under this chapter to enter into contracts to oversee the construction of such projects.
(2)The Secretary may use amounts available under paragraph (1) of this subsection to make contracts for safety, procurement, management, and financial compliance reviews and audits of a recipient of amounts under paragraph (1).
(3)The Federal Government shall pay the entire cost of carrying out a contract under this subsection.
(c)Access to sites and recordsEach recipient of assistance under this chapter shall provide the Secretary and a contractor the Secretary chooses under subsection (c) of this section with access to the construction sites and records of the recipient when reasonably necessary.
24404.Use of capital grants to finance first-dollar liability of grant projectNotwithstanding the requirements of section 24402 of this chapter, the Secretary of Transportation may approve the use of capital assistance under this chapter to fund self-insured retention of risk for the first tier of liability insurance coverage for rail passenger service associated with the capital assistance grant, but the coverage may not exceed $20,000,000 per occurrence or $20,000,000 in aggregate per year.
24405.Grant conditions
(a)Domestic buying preference
(1)Requirement
(A)In generalIn carrying out a project funded in whole or in part with a grant under this title, the grant recipient shall purchase only—
(i)unmanufactured articles, material, and supplies mined or produced in the United States; or
(ii)manufactured articles, material, and supplies manufactured in the United States substantially from articles, material, and supplies mined, produced, or manufactured in the United States.
(B)De minimis amountSubparagraph (A) applies only to a purchase in an total amount that is not less than $1,000,000.
(2)ExemptionsOn application of a recipient, the Secretary may exempt a recipient from the requirements of this subsection if the Secretary decides that, for particular articles, material, or supplies—
(A)such requirements are inconsistent with the public interest;
(B)the cost of imposing the requirements is unreasonable; or
(C)the articles, material, or supplies, or the articles, material, or supplies from which they are manufactured, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and are not of a satisfactory quality.
(3)United states definedIn this subsection, the term the United States means the States, territories, and possessions of the United States and the District of Columbia.
(b)Operators deemed rail carriers and employers for certain purposesA person that conducts rail operations over rail infrastructure constructed or improved with funding provided in whole or in part in a grant made under this title shall be considered a rail carrier as defined in section 10102(5) of this title for purposes of this title and any other statute that adopts that definition or in which that definition applies, including—
(1)the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.);
(2)the Railway Labor Act (43 U.S.C. 151 et seq.); and
(3)the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.).
(c)Grant conditionsThe Secretary shall require as a condition of making any grant under this title for a project that uses rights-of-way owned by a railroad that—
(1)a written agreement exist between the applicant and the railroad regarding such use and ownership, including—
(A)any compensation for such use;
(B)assurances regarding the adequacy of infrastructure capacity to accommodate both existing and future freight and passenger operations;
(C)an assurance by the railroad that collective bargaining agreements with the railroad’s employees (including terms regulating the contracting of work) will remain in full force and effect according to their terms for work performed by the railroad on the railroad transportation corridor; and
(D)an assurance that an applicant complies with liability requirements consistent with section 28103 of this title; and
(2)the applicant agrees to comply with—
(A)the standards of section 24312 of this title, as such section was in effect on September 1, 2003, with respect to the project in the same manner that the National Railroad Passenger Corporation is required to comply with those standards for construction work financed under an agreement made under section 24308(a) of this title; and
(B)the protective arrangements established under section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) with respect to employees affected by actions taken in connection with the project to be financed in whole or in part by grants under this chapter.
(d)Replacement of existing intercity passenger rail service
(1)Collective bargaining agreement for intercity passenger rail projectsAny entity providing intercity passenger railroad transportation that begins operations after the date of enactment of this Act on a project funded in whole or in part by grants made under this title and replaces intercity rail passenger service that was provided by Amtrak, unless such service was provided solely by Amtrak to another entity, as of such date shall enter into an agreement with the authorized bargaining agent or agents for adversely affected employees of the predecessor provider that—
(A)gives each such qualified employee of the predecessor provider priority in hiring according to the employee’s seniority on the predecessor provider for each position with the replacing entity that is in the employee’s craft or class and is available within 3 years after the termination of the service being replaced;
(B)establishes a procedure for notifying such an employee of such positions;
(C)establishes a procedure for such an employee to apply for such positions; and
(D)establishes rates of pay, rules, and working conditions.
(2)Immediate replacement service
(A)NegotiationsIf the replacement of preexisting intercity rail passenger service occurs concurrent with or within a reasonable time before the commencement of the replacing entity’s rail passenger service, the replacing entity shall give written notice of its plan to replace existing rail passenger service to the authorized collective bargaining agent or agents for the potentially adversely affected employees of the predecessor provider at least 90 days before the date on which it plans to commence service. Within 5 days after the date of receipt of such written notice, negotiations between the replacing entity and the collective bargaining agent or agents for the employees of the predecessor provider shall commence for the purpose of reaching agreement with respect to all matters set forth in subparagraphs (A) through (D) of paragraph (1). The negotiations shall continue for 30 days or until an agreement is reached, whichever is sooner. If at the end of 30 days the parties have not entered into an agreement with respect to all such matters, the unresolved issues shall be submitted for arbitration in accordance with the procedure set forth in subparagraph (B).
(B)ArbitrationIf an agreement has not been entered into with respect to all matters set forth in subparagraphs (A) through (D) of paragraph (1) as described in subparagraph (A) of this paragraph, the parties shall select an arbitrator. If the parties are unable to agree upon the selection of such arbitrator within 5 days, either or both parties shall notify the National Mediation Board, which shall provide a list of seven arbitrators with experience in arbitrating rail labor protection disputes. Within 5 days after such notification, the parties shall alternately strike names from the list until only 1 name remains, and that person shall serve as the neutral arbitrator. Within 45 days after selection of the arbitrator, the arbitrator shall conduct a hearing on the dispute and shall render a decision with respect to the unresolved issues among the matters set forth in subparagraphs (A) through (D) of paragraph (1). This decision shall be final, binding, and conclusive upon the parties. The salary and expenses of the arbitrator shall be borne equally by the parties; all other expenses shall be paid by the party incurring them.
(3)Service commencementA replacing entity under this subsection shall commence service only after an agreement is entered into with respect to the matters set forth in subparagraphs (A) through (D) of paragraph (1) or the decision of the arbitrator has been rendered.
(4)Subsequent replacement of serviceIf the replacement of existing rail passenger service takes place within 3 years after the replacing entity commences intercity passenger rail service, the replacing entity and the collective bargaining agent or agents for the adversely affected employees of the predecessor provider shall enter into an agreement with respect to the matters set forth in subparagraphs (A) through (D) of paragraph (1). If the parties have not entered into an agreement with respect to all such matters within 60 days after the date on which the replacing entity replaces the predecessor provider, the parties shall select an arbitrator using the procedures set forth in paragraph (2)(B), who shall, within 20 days after the commencement of the arbitration, conduct a hearing and decide all unresolved issues. This decision shall be final, binding, and conclusive upon the parties.
(e)Inapplicability to certain rail operationsNothing in this section applies to—
(1)the Alaska Railroad or its contractors; or
(2)the National Railroad Passenger Corporation’s access rights to railroad rights of way and facilities under current law..
(b)Conforming amendmentThe chapter analysis for subtitle V is amended by inserting the following after the item relating to chapter 243:


244.INTERCITY PASSENGER RAIL SERVICE CORRIDOR CAPITAL ASSISTANCE24401.
302.State rail plans
(a)In generalPart B of subtitle V is amended by adding at the end the following:

225State Rail Plans and High Priority Projects

Sec.
22501. Definitions.
22502. Authority.
22503. Purposes.
22504. Transparency; coordination; review.
22505. Content.
22506. Review.
22501.DefinitionsIn this chapter:
(1)Private benefit
(A)In generalThe term private benefit—
(i)means a benefit accrued to a person or private entity, other than the National Railroad Passenger Corporation, that directly improves the economic and competitive condition of that person or entity through improved assets, cost reductions, service improvements, or any other means as defined by the Secretary; and
(ii)shall be determined on a project-by-project basis, based upon an agreement between the parties.
(B)ConsultationThe Secretary may seek the advice of the States and rail carriers in further defining this term.
(2)Public benefit
(A)In generalThe term public benefit—
(i)means a benefit accrued to the public in the form of enhanced mobility of people or goods, environmental protection or enhancement, congestion mitigation, enhanced trade and economic development, improved air quality or land use, more efficient energy use, enhanced public safety, reduction of public expenditures due to improved transportation efficiency or infrastructure preservation, and any other positive community effects as defined by the Secretary; and
(ii)shall be determined on a project-by-project basis, based upon an agreement between the parties.
(B)ConsultationThe Secretary may seek the advice of the States and rail carriers in further defining this term.
(3)StateThe term State means any of the 50 States and the District of Columbia.
(4)State rail transportation authorityThe term State rail transportation authority means the State agency or official responsible under the direction of the Governor of the State or a State law for preparation, maintenance, coordination, and administration of the State rail plan.
22502.Authority
(a)In generalEach State may prepare and maintain a State rail plan in accordance with the provisions of this chapter.
(b)RequirementsFor the preparation and periodic revision of a State rail plan, a State shall—
(1)establish or designate a State rail transportation authority to prepare, maintain, coordinate, and administer the plan;
(2)establish or designate a State rail plan approval authority to approve the plan;
(3)submit the State’s approved plan to the Secretary of Transportation for review; and
(4)revise and resubmit a State-approved plan no less frequently than once every 5 years for reapproval by the Secretary.
22503.Purposes
(a)PurposesThe purposes of a State rail plan are as follows:
(1)To set forth State policy involving freight and passenger rail transportation, including commuter rail operations, in the State.
(2)To establish the period covered by the State rail plan.
(3)To present priorities and strategies to enhance rail service in the State that benefits the public.
(4)To serve as the basis for Federal and State rail investments within the State.
(b)CoordinationA State rail plan shall be coordinated with other State transportation planning goals and programs and set forth rail transportation’s role within the State transportation system.
22504.Transparency; coordination; review
(a)PreparationA State shall provide adequate and reasonable notice and opportunity for comment and other input to the public, rail carriers, commuter and transit authorities operating in, or affected by rail operations within the State, units of local government, and other interested parties in the preparation and review of its State rail plan.
(b)Intergovernmental coordinationA State shall review the freight and passenger rail service activities and initiatives by regional planning agencies, regional transportation authorities, and municipalities within the State, or in the region in which the State is located, while preparing the plan, and shall include any recommendations made by such agencies, authorities, and municipalities as deemed appropriate by the State.
22505.Content
(a)In generalEach State rail plan shall contain the following:
(1)An inventory of the existing overall rail transportation system and rail services and facilities within the State and an analysis of the role of rail transportation within the State’s surface transportation system.
(2)A review of all rail lines within the State, including proposed high-speed rail corridors and significant rail line segments not currently in service.
(3)A statement of the State’s passenger rail service objectives, including minimum service levels, for rail transportation routes in the State.
(4)A general analysis of rail’s transportation, economic, and environmental impacts in the State, including congestion mitigation, trade and economic development, air quality, land-use, energy-use, and community impacts.
(5)A long-range rail investment program for current and future freight and passenger infrastructure in the State that meets the requirements of subsection (b).
(6)A statement of public financing issues for rail projects and service in the State, including a list of current and prospective public capital and operating funding resources, public subsidies, State taxation, and other financial policies relating to rail infrastructure development.
(7)An identification of rail infrastructure issues within the State that reflects consultation with all relevant stake holders.
(8)A review of major passenger and freight intermodal rail connections and facilities within the State, including seaports, and prioritized options to maximize service integration and efficiency between rail and other modes of transportation within the State.
(9)A review of publicly funded projects within the State to improve rail transportation safety, including all major projects funded under section 130 of title 23.
(10)A performance evaluation of passenger rail services operating in the State, including possible improvements in those services, and a description of strategies to achieve those improvements.
(11)A compilation of studies and reports on high-speed rail corridor development within the State not included in a previous plan under this chapter, and a plan for funding any recommended development of such corridors in the State.
(12)A statement that the State is in compliance with the requirements of section 22102.
(b)Long-range service and investment program
(1)Program contentA long-range rail investment program included in a State rail plan under subsection (a)(5) shall include the following matters:
(A)A list of any rail capital projects expected to be undertaken or supported in whole or in part by the State.
(B)A detailed funding plan for those projects.
(2)Project list contentThe list of rail capital projects shall contain—
(A)a description of the anticipated public and private benefits of each such project; and
(B)a statement of the correlation between—
(i)public funding contributions for the projects; and
(ii)the public benefits.
(3)Considerations for project listIn preparing the list of freight and intercity passenger rail capital projects, a State rail transportation authority should take into consideration the following matters:
(A)Contributions made by non-Federal and non-State sources through user fees, matching funds, or other private capital involvement.
(B)Rail capacity and congestion effects.
(C)Effects on highway, aviation, and maritime capacity, congestion, or safety.
(D)Regional balance.
(E)Environmental impact.
(F)Economic and employment impacts.
(G)Projected ridership and other service measures for passenger rail projects.
22506.ReviewThe Secretary shall prescribe procedures for States to submit State rail plans for review under this title, including standardized format and data requirements. State rail plans completed before the date of enactment of the Passenger Rail Investment and Improvement Act of 2008 that substantially meet the requirements of this chapter, as determined by the Secretary, shall be deemed by the Secretary to have met the requirements of this chapter..
(b)Conforming amendmentThe chapter analysis for subtitle V is amended by inserting the following after the item relating to chapter 223:


225.STATE RAIL PLANS AND HIGH PRIORITY PROJECTS22501.
303.Next generation corridor train equipment pool
(a)In generalWithin 180 days after the date of enactment of this Act, Amtrak shall establish a Next Generation Corridor Equipment Pool Committee, comprised of representatives of Amtrak, the Federal Railroad Administration, host freight railroad companies, passenger railroad equipment manufacturers, and other passenger railroad operators as appropriate and interested States. The purpose of the Committee shall be to design, develop specifications for, and procure standardized next-generation corridor equipment.
(b)FunctionsThe Committee may—
(1)determine the number of different types of equipment required, taking into account variations in operational needs and corridor infrastructure;
(2)establish a pool of equipment to be used on corridor routes funded by participating States; and
(3)subject to agreements between Amtrak and States, utilize services provided by Amtrak to design, maintain and remanufacture equipment.
(c)Cooperative agreementsAmtrak and States participating in the Committee may enter into agreements for the funding, procurement, remanufacture, ownership and management of corridor equipment, including equipment currently owned or leased by Amtrak and next-generation corridor equipment acquired as a result of the Committee’s actions, and may establish a corporation, which may be owned or jointly owned by Amtrak, participating States or other entities, to perform these functions.
(d)FundingIn addition to the authorization provided in section 103(2) of this Act, capital projects to carry out the purposes of this section shall be eligible for grants made pursuant to chapter 244 of title 49, United States Code.
304.Rail cooperative research program
(a)Establishment and contentChapter 249 is amended by adding at the end the following:

24910.Rail cooperative research program
(a)In generalThe Secretary shall establish and carry out a rail cooperative research program. The program shall—
(1)address, among other matters, intercity rail passenger and freight rail services, including existing rail passenger and freight technologies and speeds, incrementally enhanced rail systems and infrastructure, and new high-speed wheel-on-rail systems;
(2)address ways to expand the transportation of international trade traffic by rail, enhance the efficiency of intermodal interchange at ports and other intermodal terminals, and increase capacity and availability of rail service for seasonal freight needs;
(3)consider research on the interconnectedness of commuter rail, passenger rail, freight rail, and other rail networks; and
(4)give consideration to regional concerns regarding rail passenger and freight transportation, including meeting research needs common to designated high-speed corridors, long-distance rail services, and regional intercity rail corridors, projects, and entities.
(b)ContentThe program to be carried out under this section shall include research designed—
(1)to identify the unique aspects and attributes of rail passenger and freight service;
(2)to develop more accurate models for evaluating the impact of rail passenger and freight service, including the effects on highway and airport and airway congestion, environmental quality, and energy consumption;
(3)to develop a better understanding of modal choice as it affects rail passenger and freight transportation, including development of better models to predict utilization;
(4)to recommend priorities for technology demonstration and development;
(5)to meet additional priorities as determined by the advisory board established under subsection (c), including any recommendations made by the National Research Council;
(6)to explore improvements in management, financing, and institutional structures;
(7)to address rail capacity constraints that affect passenger and freight rail service through a wide variety of options, ranging from operating improvements to dedicated new infrastructure, taking into account the impact of such options on operations;
(8)to improve maintenance, operations, customer service, or other aspects of intercity rail passenger and freight service;
(9)to recommend objective methodologies for determining intercity passenger rail routes and services, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes;
(10)to review the impact of equipment and operational safety standards on the further development of high-speed passenger rail operations connected to or integrated with non-high-speed freight or passenger rail operations;
(11)to recommend any legislative or regulatory changes necessary to foster further development and implementation of high-speed passenger rail operations while ensuring the safety of such operations that are connected to or integrated with non-high-speed freight or passenger rail operations;
(12)to review rail crossing safety improvements, including improvements using new safety technology; and
(13)the development and use of train horn technology, including, but not limited to, broadband horns, with an emphasis on reducing train horn noise and its effect on communities.
(c)Advisory board
(1)EstablishmentIn consultation with the heads of appropriate Federal departments and agencies, the Secretary shall establish an advisory board to recommend research, technology, and technology transfer activities related to rail passenger and freight transportation.
(2)MembershipThe advisory board shall include—
(A)representatives of State transportation agencies;
(B)transportation and environmental economists, scientists, and engineers; and
(C)representatives of Amtrak, the Alaska Railroad, freight railroads, transit operating agencies, intercity rail passenger agencies, railway labor organizations, and environmental organizations.
(d)National academy of sciencesThe Secretary may make grants to, and enter into cooperative agreements with, the National Academy of Sciences to carry out such activities relating to the research, technology, and technology transfer activities described in subsection (b) as the Secretary deems appropriate..
(b)Clerical amendmentThe chapter analysis for chapter 249 is amended by adding at the end the following:


24910. Rail cooperative research program..
305.Passenger rail system comparison study
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study that compares the passenger rail system in the United States with the passenger rail systems in Canada, Germany, Great Britain, France, China, Spain, and Japan.
(b)Issues To Be StudiedThe study conducted under subsection (a) shall include a country-by-country comparison of—
(1)the development of high-speed rail;
(2)passenger rail operating costs;
(3)the amount and payment source of rail line construction and maintenance costs;
(4)the amount and payment source of station construction and maintenance costs;
(5)passenger rail debt service costs;
(6)passenger rail labor agreements and associated costs;
(7)the net profit realized by the major passenger rail service providers in each of the 4 most recent quarters;
(8)the percentage of the passenger rail system’s costs that are paid from general government revenues; and
(9)the method used by the government to provide the subsidies described in paragraph (8).
(c)ReportNot later than 180 days after the completion of the study under subsection (a), the Comptroller General shall submit a report containing the findings of such study to—
(1)the Committee on Transportation and Infrastructure of the House of Representatives; and
(2)the Committee on Commerce, Science, and Transportation of the Senate.
IVCommuter Rail Transit Enhancement
401.Commuter rail transit enhancement
(a)AmendmentPart E of subtitle V is amended by adding at the end the following:

285Commuter Rail Transit Enhancement 

Sec.
28501. Definitions
28502. Surface Transportation Board mediation of trackage use requests.
28503. Surface Transportation Board mediation of rights-of-way use requests.
28504. Applicability of other laws.
28505. Rules and regulations.
28501.DefinitionsIn this chapter—
(1)the term Board means the Surface Transportation Board;
(2)the term capital work means maintenance, restoration, reconstruction, capacity enhancement, or rehabilitation work on trackage that would be treated, in accordance with generally accepted accounting principles, as a capital item rather than an expense;
(3)the term fixed guideway transportation means public transportation (as defined in section 5302(a)(10)) provided on, by, or using a fixed guideway (as defined in section 5302(a)(4));
(4)the term public transportation authority means a local governmental authority (as defined in section 5302(a)(6)) established to provide, or make a contract providing for, fixed guideway transportation;
(5)the term rail carrier means a person, other than a governmental authority, providing common carrier railroad transportation for compensation subject to the jurisdiction of the Board under chapter 105;
(6)the term segregated fixed guideway facility means a fixed guideway facility constructed within the railroad right-of-way of a rail carrier but physically separate from trackage, including relocated trackage, within the right-of-way used by a rail carrier for freight transportation purposes; and
(7)the term trackage means a railroad line of a rail carrier, including a spur, industrial, team, switching, side, yard, or station track, and a facility of a rail carrier.
28502.Surface Transportation Board mediation of trackage use requestsIf, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to use trackage of, and have related services provided by, the rail carrier for purposes of fixed guideway transportation, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this section.
28503.Surface Transportation Board mediation of rights-of-way use requestsIf, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to acquire an interest in a railroad right-of-way for the construction and operation of a segregated fixed guideway facility, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this section.
28504.Applicability of other lawsNothing in this chapter shall be construed to limit a rail transportation provider’s right under section 28103(b) to enter into contracts that allocate financial responsibility for claims.
28505.Rules and regulationsNot later than 180 days after the date of enactment of this section, the Board shall issue such rules and regulations as may be necessary to carry out this chapter..
(b)Clerical AmendmentThe table of chapters of such subtitle is amended by adding after the item relating to chapter 283 the following:


285.COMMUTER RAIL TRANSIT ENHANCEMENT28501.
402.Routing efficiency discussions with AmtrakAmtrak shall engage in good faith discussions, with commuter rail entities and regional and State public transportation authorities operating on the same trackage owned by a rail carrier as Amtrak, with respect to the routing and timing of trains to most efficiently move a maximal number of commuter, intercity, and regional rail passengers, particularly during the peak times of commuter usage at the morning and evening hours marking the start and end of a typical work day, and with respect to the expansion and enhancement of commuter rail and regional rail public transportation service.
VHigh-Speed Rail
501.High-speed rail corridor program
(a)In generalChapter 261 is amended by adding at the end thereof the following:

26106.High-speed rail corridor program
(a)In generalThe Secretary of Transportation shall establish and implement a high-speed rail corridor program.
(b)DefinitionsIn this section, the following definitions apply:
(1)ApplicantThe term applicant means a State, a group of States, an Interstate Compact, a public agency established by one or more States and having responsibility for providing high-speed rail service, or Amtrak.
(2)CorridorThe term corridor means a corridor designated by the Secretary pursuant to section 104(d)(2) of title 23.
(3)Capital projectThe term capital project means a project or program in a State rail plan developed under chapter 225 of this title for acquiring, constructing, improving, or inspecting equipment, track, and track structures, or a facility of use in or for the primary benefit of high-speed rail service, expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring rights-of-way), payments for the capital portions of rail trackage rights agreements, highway-rail grade crossing improvements related to high-speed rail service, mitigating environmental impacts, communication and signalization improvements, relocation assistance, acquiring replacement housing sites, and acquiring, constructing, relocating, and rehabilitating replacement housing.
(4)High-speed railThe term high-speed rail means intercity passenger rail service that is reasonably expected to reach speeds of at least 110 miles per hour.
(5)Intercity passenger rail serviceThe term intercity passenger rail service means transportation services with the primary purpose of passenger transportation between towns, cities, and metropolitan areas by rail, including high-speed rail, as defined in section 24102 of this title.
(6)SecretaryThe term Secretary means the Secretary of Transportation.
(7)StateThe term State means any of the 50 States or the District of Columbia.
(c)General authorityThe Secretary may make grants under this section to an applicant to finance capital projects in high-speed rail corridors.
(d)ApplicationsEach applicant seeking to receive a grant under this section to develop a high-speed rail corridor shall submit to the Secretary an application in such form and in accordance with such requirements as the Secretary shall establish.
(e)Competitive grant selection and criteria for grants
(1)In generalThe Secretary shall—
(A)establish criteria for selecting among projects that meet the criteria specified in paragraph (2);
(B)conduct a national solicitation for applications; and
(C)award grants on a competitive basis.
(2)Grant criteriaThe Secretary may approve a grant under this section for a project only if the Secretary determines that the project—
(A)is part of a State rail plan developed under chapter 225 of this title, or under the plan required by section 302 of the Passenger Rail Investment and Improvement Act of 2008;
(B)is based on the results of preliminary engineering;
(C)has the legal, financial, and technical capacity to carry out the project; and
(D)is justified based on the ability of the project—
(i)to generate national economic benefits, including creating jobs, expanding business opportunities, and impacting the gross domestic product;
(ii)to increase mobility of United States citizens and reduce congestion, including impacts in the State, region, and Nation; and
(iii)to otherwise enhance the national transportation system.
(3)Project selection criteriaIn selecting a project under this section, the Secretary shall consider the extent to which the project—
(A)makes a substantial contribution to providing the infrastructure and equipment required to complete a high-speed rail corridor;
(B)leverages Federal investment by encouraging non-Federal financial commitments, including evidence of stable and dependable financing sources to construct, maintain, and operate the high-speed rail corridor and service; and
(C)helps protect the environment.
(f)Federal shareThe Federal share of the cost of a project financed under this section shall not exceed 80 percent of the project net capital cost.
(g)Issuance of regulationsNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations for carrying out this section.
(h)AuthorizationThere are authorized to be appropriated to the Secretary to carry out this section $350,000,000 for each of fiscal years 2009 through 2013..
(b)Table of sections amendmentThe table of sections for chapter 261 is amended by adding after the item relating to section 26105 the following new item:


26106. High-speed rail corridor program. .
502.Additional high-speed projects
(a)Solicitation of proposals
(1)In General
(A)Northeast corridorNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue a request for proposals for projects for the financing, design, construction, and operation of an initial high-speed rail system operating between Washington, DC, and New York City. Such proposals shall be submitted to the Secretary not later than 150 days after the publication of such request for proposals.
(B)Other projectsAfter a report is transmitted under subsection (e) with respect to projects described in subparagraph (A), the Secretary of Transportation may issue a request for proposals for additional projects for the financing, design, construction, and operation of a high-speed rail system operating on any other corridor in the United States. Such proposals shall be submitted to the Secretary not later than 150 days after the publication of such request for proposals.
(2)ContentsA proposal submitted under paragraph (1) shall include—
(A)the names and qualifications of the persons submitting the proposal;
(B)a detailed description of the proposed route and its engineering characteristics and of all infrastructure improvements required to achieve the planned operating speeds and trip times;
(C)how the project would comply with Federal rail safety regulations which govern the track and equipment safety requirements for high-speed rail operations;
(D)the peak and average operating speeds to be attained;
(E)the type of equipment to be used, including any technologies for—
(i)maintaining an operating speed the Secretary determines appropriate; or
(ii)in the case of a proposal submitted under paragraph (1)(A), achieving less than 2-hour express service between Washington, DC, and New York City;
(F)the locations of proposed stations, identifying, in the case of a proposal submitted under paragraph (1) (A), a plan allowing for station stops at or in close proximity to the busiest Amtrak stations;
(G)a detailed description of any proposed legislation needed to facilitate the project;
(H)a financing plan identifying—
(i)sources of revenue;
(ii)the amount of any proposed public contribution toward capital costs or operations;
(iii)ridership projections;
(iv)the amount of private investment;
(v)projected revenue;
(vi)annual operating and capital costs;
(vii)the amount of projected capital investments required (both initially and in subsequent years to maintain a state of good repair); and
(viii)the sources of the private investment required, including the identity of any person or entity that has made or is expected to make a commitment to provide or secure funding and the amount of such commitment;
(I)a description of how the project would contribute to the development of a national high-speed rail system, and an intermodal plan describing how the system will connect with other transportation links;
(J)labor protections that would comply with the requirements of section 504;
(K)provisions to ensure that the proposal will be designed to operate in harmony with existing and projected future intercity, commuter, and freight service;
(L)provisions for full fair market compensation for any asset, property right or interest, or service acquired from, owned, or held by a private person or non-Federal entity that would be acquired, impaired, or diminished in value as a result of a project, except as otherwise agreed to by the private person or entity; and
(M)a detailed description of the environmental impacts of the project, and how any adverse impacts would be mitigated.
(3)DocumentsDocuments submitted or developed pursuant to this subsection shall not be subject to section 552 of title 5, United States Code.
(b)Determination of cost effectiveness and establishment of commissionsNot later than 60 days after receipt of a proposal under subsection (a), the Secretary of Transportation shall—
(1)make a determination as to whether the proposal is cost effective; and
(2)for each corridor for which one or more cost effective proposals are received, establish a commission under subsection (c).
(c)Commissions
(1)MembersThe commission referred to in subsection (b)(2) shall consist of—
(A)the governor of the affected State or States, or their respective designees;
(B)a rail labor representative, a representative from a rail freight carrier using the relevant corridor, and a commuter authority using the relevant corridor, appointed by the Secretary of Transportation, in consultation with the chairman and ranking minority member of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate;
(C)the Secretary of Transportation or his designee;
(D)the president of Amtrak or his designee; and
(E)the mayors of the three largest municipalities serviced by the proposed high-speed rail corridor.
(2)Chairperson and Vice-Chairperson SelectionThe Chairperson and Vice Chairperson shall be elected from among members of the Commission.
(3)Quorum and Vacancy
(A)QuorumA majority of the members of the Commission shall constitute a quorum.
(B)VacancyAny vacancy in the Commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made.
(d)Commission consideration
(1)In generalEach commission established under subsection (b)(2) shall be responsible for reviewing the proposal or proposals with respect to which the commission was established, and not later than 90 days after the establishment of the commission, shall transmit to the Secretary, and to the chairman and ranking minority member of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report which includes—
(A)a summary of each proposal received;
(B)a ranking of the order of the proposals according to cost effectiveness, advantages over existing services, projected revenue, and cost and benefit to the public and private parties;
(C)an indication of which proposal or proposals are recommended by the commission; and
(D)an identification of any proposed legislative provisions which would facilitate implementation of the recommended project.
(2)Verbal PresentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals.
(e)Selection by SecretaryNot later than 60 days after receiving a report from a commission under subsection (d)(1), the Secretary of Transportation shall transmit to the Congress a report that ranks all of the recommended proposals according to cost effectiveness, advantages over existing services, projected revenue, and cost and benefit to the public and private parties.
(f)Northeast corridor economic development studyNot later than 9 months after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the results of an economic development study of Amtrak’s Northeast Corridor service between Washington, DC, and New York City. Such study shall examine how to achieve maximum utilization of the Northeast Corridor as a transportation asset, including—
(1)maximizing the assets of the Northeast Corridor for potential economic development purposes;
(2)real estate improvement and financial return;
(3)improved intercity, commuter, and freight services;
(4)optimum utility utilization in conjunction with potential separated high-speed rail passenger services; and
(5)any other means of maximizing the economic potential of the Northeast Corridor.
503.High-speed rail studyNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall conduct—
(1)an alternatives analysis of the Secretary’s December 1, 1998, extension of the designation of the Southeast High-Speed Rail Corridor as authorized under section 104(d)(2) of title 23, United States Code; 
(2)a feasibility analysis regarding the expansion of the South Central High-Speed Rail Corridor to the Port of Houston, Texas;
(3)a feasibility analysis regarding the expansion of the South Central High-Speed Rail Corridor to Memphis, Tennessee; and
(4)a feasibility analysis regarding the expansion of the South Central High-Speed Rail Corridor south of San Antonio to a location in far south Texas to be chosen at the discretion of the Secretary.These analyses shall consider changes that have occurred in the region’s population, anticipated patterns of population growth, connectivity with other modes of transportation, ability of the designation to reduce regional traffic congestion, and the ability of current and proposed routings to meet the needs of tourists. The Secretary shall submit recommendations to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and conduct a redesignation of one or both corridors if necessary.
504.Grant conditions
(a)Domestic buying preference
(1)Requirement
(A)In generalIn carrying out a project funded in whole or in part with a grant under this title, or the amendments made by this title, the grant recipient shall purchase only—
(i)unmanufactured articles, material, and supplies mined or produced in the United States; or
(ii)manufactured articles, material, and supplies manufactured in the United States substantially from articles, material, and supplies mined, produced, or manufactured in the United States.
(B)De minimis amountSubparagraph (A) applies only to a purchase in an total amount that is not less than $1,000,000.
(2)ExemptionsOn application of a recipient, the Secretary may exempt a recipient from the requirements of this subsection if the Secretary decides that, for particular articles, material, or supplies—
(A)such requirements are inconsistent with the public interest;
(B)the cost of imposing the requirements is unreasonable; or
(C)the articles, material, or supplies, or the articles, material, or supplies from which they are manufactured, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and are not of a satisfactory quality.
(3)United states definedIn this subsection, the term the United States means the States, territories, and possessions of the United States and the District of Columbia.
(b)Operators deemed rail carriers and employers for certain purposesA person that conducts rail operations over rail infrastructure constructed or improved with funding provided in whole or in part in a grant made under this title, or the amendments made by this title, shall be considered a rail carrier as defined in section 10102(5) of title 49, United States Code, for purposes of this title and any other statute that adopts that definition or in which that definition applies, including—
(1)the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.);
(2)the Railway Labor Act (43 U.S.C. 151 et seq.); and
(3)the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.).
(c)Grant conditionsThe Secretary shall require as a condition of making any grant under this title, or the amendments made by this title, for a project that uses rights-of-way owned by a railroad that—
(1)a written agreement exist between the applicant and the railroad regarding such use and ownership, including—
(A)any compensation for such use;
(B)assurances regarding the adequacy of infrastructure capacity to accommodate both existing and future freight and passenger operations;
(C)an assurance by the railroad that collective bargaining agreements with the railroad’s employees (including terms regulating the contracting of work) will remain in full force and effect according to their terms for work performed by the railroad on the railroad transportation corridor; and
(D)an assurance that an applicant complies with liability requirements consistent with section 28103 of title 49, United States Code; and
(2)the applicant agrees to comply with—
(A)the standards of section 24312 of title 49, United States Code, as such section was in effect on September 1, 2003, with respect to the project in the same manner that the National Railroad Passenger Corporation is required to comply with those standards for construction work financed under an agreement made under section 24308(a) of title 49, United States Code; and
(B)the protective arrangements established under section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) with respect to employees affected by actions taken in connection with the project to be financed in whole or in part by grants under this chapter.
(d)Replacement of existing intercity passenger rail service
(1)Collective bargaining agreement for intercity passenger rail projectsAny entity providing intercity passenger railroad transportation that begins operations after the date of enactment of this Act on a project funded in whole or in part by grants made under this title, or the amendments made by this title, and replaces intercity rail passenger service that was provided by Amtrak, unless such service was provided solely by Amtrak to another entity, as of such date shall enter into an agreement with the authorized bargaining agent or agents for adversely affected employees of the predecessor provider that—
(A)gives each such qualified employee of the predecessor provider priority in hiring according to the employee’s seniority on the predecessor provider for each position with the replacing entity that is in the employee’s craft or class and is available within 3 years after the termination of the service being replaced;
(B)establishes a procedure for notifying such an employee of such positions;
(C)establishes a procedure for such an employee to apply for such positions; and
(D)establishes rates of pay, rules, and working conditions.
(2)Immediate replacement service
(A)NegotiationsIf the replacement of preexisting intercity rail passenger service occurs concurrent with or within a reasonable time before the commencement of the replacing entity’s rail passenger service, the replacing entity shall give written notice of its plan to replace existing rail passenger service to the authorized collective bargaining agent or agents for the potentially adversely affected employees of the predecessor provider at least 90 days before the date on which it plans to commence service. Within 5 days after the date of receipt of such written notice, negotiations between the replacing entity and the collective bargaining agent or agents for the employees of the predecessor provider shall commence for the purpose of reaching agreement with respect to all matters set forth in subparagraphs (A) through (D) of paragraph (1). The negotiations shall continue for 30 days or until an agreement is reached, whichever is sooner. If at the end of 30 days the parties have not entered into an agreement with respect to all such matters, the unresolved issues shall be submitted for arbitration in accordance with the procedure set forth in subparagraph (B).
(B)ArbitrationIf an agreement has not been entered into with respect to all matters set forth in subparagraphs (A) through (D) of paragraph (1) as described in subparagraph (A) of this paragraph, the parties shall select an arbitrator. If the parties are unable to agree upon the selection of such arbitrator within 5 days, either or both parties shall notify the National Mediation Board, which shall provide a list of seven arbitrators with experience in arbitrating rail labor protection disputes. Within 5 days after such notification, the parties shall alternately strike names from the list until only 1 name remains, and that person shall serve as the neutral arbitrator. Within 45 days after selection of the arbitrator, the arbitrator shall conduct a hearing on the dispute and shall render a decision with respect to the unresolved issues among the matters set forth in subparagraphs (A) through (D) of paragraph (1). This decision shall be final, binding, and conclusive upon the parties. The salary and expenses of the arbitrator shall be borne equally by the parties; all other expenses shall be paid by the party incurring them.
(3)Service commencementA replacing entity under this subsection shall commence service only after an agreement is entered into with respect to the matters set forth in subparagraphs (A) through (D) of paragraph (1) or the decision of the arbitrator has been rendered.
(4)Subsequent replacement of serviceIf the replacement of existing rail passenger service takes place within 3 years after the replacing entity commences intercity passenger rail service, the replacing entity and the collective bargaining agent or agents for the adversely affected employees of the predecessor provider shall enter into an agreement with respect to the matters set forth in subparagraphs (A) through (D) of paragraph (1). If the parties have not entered into an agreement with respect to all such matters within 60 days after the date on which the replacing entity replaces the predecessor provider, the parties shall select an arbitrator using the procedures set forth in paragraph (2)(B), who shall, within 20 days after the commencement of the arbitration, conduct a hearing and decide all unresolved issues. This decision shall be final, binding, and conclusive upon the parties.
(e)Inapplicability to certain rail operationsNothing in this section applies to—
(1)the Alaska Railroad or its contractors; or
(2)the National Railroad Passenger Corporation’s access rights to railroad rights of way and facilities under current law.

 Lorraine MillerClerk.